 Case 4:19-cv-02435 Document 1 Filed on 07/06/19 in TXSD Page 1 of 12




                       UNITED STATES DISTRICT COURT
                                Southern District of Texas
                                    Houston Division

 Luis Rodriguez                               §
                                              §
                   Plaintiff,                 §
                                              §
                                              §     CA Number: 4:19-cv-2435
                                              §
 v.                                           §
                                              §
 Abercrombie Custom Homes, L.P.               §     Jury Demanded
 and Andy Abercrombie,                        §
                                              §
               Defendants                     §


          Plaintiff’s Original Collective Action Complaint

      Luis Rodriguez (“Plaintiff”) brings this Fair Labor Standards Act (“FLSA”) suit

against the above-named Defendants and shows as follows:

1. Nature of Suit.

      1.1. The Department of Labor states that the misclassification of employees as

          independent contractors presents one of the most serious problems facing

          affected workers, employers and the entire economy. Misclassified employees

          often are denied access to critical benefits and protections to which they are

          entitled, such as the minimum wage, overtime compensation, family and medical

          leave,     unemployment      insurance,   and    safe   workplaces.    Employee

          misclassification generates substantial losses to the federal government and state

          governments in the form of lower tax revenues, as well as to state unemployment

____________________________________________________________________________________
                               Plaintiff’s Original Complaint
                                           Page | 1
 Case 4:19-cv-02435 Document 1 Filed on 07/06/19 in TXSD Page 2 of 12




       insurance and workers’ compensation funds. It hurts taxpayers and undermines

       the economy.

   1.2. Defendants failed to pay Plaintiff and the putative Class Members in accordance

       with the FLSA. Specifically, Plaintiff and the putative Class Members were paid

       as independent contractors instead of as employees. As a result, Defendant failed

       to pay Plaintiff and the putative Class Members at time and one half their regular

       rate of pay for hours worked in a workweek in excess of forty hours.

   1.3. The FLSA requires the payment of a minimum wage and “limits to 40 a week the

       number of hours that an employer may employ any of his employees subject to

       the Act, unless the employee receives compensation for his employment in excess

       of 40 hours at a rate not less than one and one-half times the regular rate at which

       he is employed.” Walling v. Helmerich & Payne, 323 U.S. 37, 40 (1944) (discussing

       the requirements of 29 U.S.C. § 207 (a)).

2. Parties.

   2.1. Plaintiff is an individual residing in the Southern District of Texas. In the three-

       year period preceding the filing of this action, Plaintiff was employed by

       Defendants within the meaning of the Fair Labor Standards Act, 29 U.S.C. § 201

       et. seq. as an hourly-paid construction laborer. Plaintiff's written consent to

       become a party plaintiff is being filed with the Court.

   2.2. The “Class Members” are ACH’s current and former employees who, within

       the actionable time period, were employed as construction laborers at any

____________________________________________________________________________________
                               Plaintiff’s Original Complaint
                                           Page | 2
 Case 4:19-cv-02435 Document 1 Filed on 07/06/19 in TXSD Page 3 of 12




       location in the United States but who were paid as independent contractors.

       This collective action is intended to cover all individuals who performed

       construction labor services and who were paid as independent contractors,

       regardless of actual job title. The construction laborers were and are paid a

       straight-time hourly rate and not compensated at the statutory rate of one and

       one-half times their regular rate of pay for all hours worked more than forty (40)

       in a workweek.

   2.3. Defendant Abercrombie Custom Homes, L.P. (“ACH”) is an entity engaged in

       commerce or the production of goods for commerce within the meaning of the

       FLSA and is obligated to ensure that all employees are paid in accordance with

       the FLSA.

   2.4. Upon information and belief, Defendant Andy Abercrombie (“Abercrombie”) is

       a Texas resident and the owner of ACH.

   2.5. ACH and Abercrombie are collectively referred to as “Defendants.”

3. Jurisdiction and Venue.

   3.1. Venue of this action is proper in this district and division because the events

       giving rise to the cause of action alleged herein occurred in this division and

       judicial district. Venue exists in the judicial district pursuant to 28 U.S.C. § 1391.

   3.2. Defendants carry on substantial business in the Southern District of Texas and

       have sufficient minimum contacts with this state to be subject to this Court’s

       jurisdiction.

____________________________________________________________________________________
                               Plaintiff’s Original Complaint
                                           Page | 3
 Case 4:19-cv-02435 Document 1 Filed on 07/06/19 in TXSD Page 4 of 12




   3.3. This Court has jurisdiction over this case pursuant to the district court’s

       federal question jurisdiction as set forth in 28 U.S.C. § 1331. Specifically, this

       case is brought pursuant to the FLSA, 29 U.S.C. § 201 et seq., as amended.

4. Coverage.

   4.1. At all material times, Defendants have acted, directly or indirectly, in the interest

       of an employer with respect to Plaintiff.

   4.2. At all times hereinafter mentioned, Defendants have been an employer within the

       meaning of the Section 3(d) of the FLSA, 29 U.S.C. § 203(d).

   4.3. At all times hereinafter mentioned, Defendants have been an enterprise with the

       meaning of Section 3(r) of the FLSA, 29 U.S.C. § 203(r).

   4.4. At all times hereinafter mentioned, Defendants have been an enterprise engaged

       in commerce or the production of goods for commerce within the meaning of

       Section 3(s)(1) of the FLSA, 29 U.S.C. § 203(s)(1), in that said enterprise has

       had employees engaging in commerce or in the production of goods for

       commerce, or employees handling, selling, or otherwise working on goods or

       materials that have been moved in or produced for commerce for any person in

       that said enterprise has had and has an annual gross volume of sales made or

       business done of not less than $500,000 (exclusive of excise taxes at the retail

       level which are separately stated).

   4.5. ACH is a custom home builder. Two or more of ACH’s employees, including

       Plaintiff, engage in commerce by using equipment that has traveled in interstate

____________________________________________________________________________________
                               Plaintiff’s Original Complaint
                                           Page | 4
Case 4:19-cv-02435 Document 1 Filed on 07/06/19 in TXSD Page 5 of 12




       commerce. By way of example and not by limitation, Plaintiff and ACH’s

       employees used/use:

      4.5.1. Construction supplies that have been manufactured and shipped across

           state lines;

      4.5.2. computers     and   telecommunications       equipment   that   has    been

           manufactured and shipped across state lines;

      4.5.3. office equipment, such as copiers, that has been manufactured and

           shipped across state lines;

      4.5.4. the interstate telephone systems, landline and cellular, to communicate

           with customers and suppliers;

      4.5.5. The United States postal system to send mail across state lines; and

      4.5.6.   the interstate banking systems to accept payments from customers and to

           pay Defendant’s employees.

   4.6. Abercrombie had authority to set corporate policy, participate in decisions

       regarding the payment of employees as well as participate in decisions regarding

       whether or not to pay Plaintiff overtime. In addition, Abercrombie had

       operational control of significant aspects of ACH’s day-to-day functions and

       independently exercised control over the work situation.       Abercrombie had

       direct involvement in the day-to-day operation of ACH and had direct

       responsibility for the supervision of the employees. Abercrombie set work

       schedules and made work assignments.

____________________________________________________________________________________
                               Plaintiff’s Original Complaint
                                           Page | 5
 Case 4:19-cv-02435 Document 1 Filed on 07/06/19 in TXSD Page 6 of 12




   4.7. Abercrombie: (1) possessed the power to hire and fire the employees and did so;

       (2) supervised and controlled employee work schedules or conditions of

       employment; (3) determined the rate and method of payment; and (4)

       maintained employment records.

   4.8. Abercrombie acted, directly or indirectly, in the interests of an employer in

       relation to Plaintiff.

   4.9. At all times hereinafter mentioned, Plaintiff was an individual employee who was

       engaged in commerce or in the production of goods for commerce as required by

       29 U.S.C. § 207.

   4.10.      Plaintiff was employed by Defendants within the applicable statute of

       limitations.

5. Factual Allegations.

   5.1. ACH is a custom home builder in Houston, Texas.

   5.2. Plaintiff worked for Defendants as a construction laborer.

   5.3. Plaintiff’s job responsibilities consisted of non-exempt work.

   5.4. Plaintiff was paid on an hourly basis at a straight time rate of $17.00 per hour.

   5.5. Plaintiff regularly worked in excess of 40 hours a week. For example, during

       consecutive weeks in March of 2019 Plaintiff worked 53 and 44 hours

       respectively and was only paid at the straight time rate of $17 per hour. Plaintiff

       was not paid at an overtime rate for any of the hours he worked in excess of 40

       in those workweeks.

____________________________________________________________________________________
                               Plaintiff’s Original Complaint
                                           Page | 6
 Case 4:19-cv-02435 Document 1 Filed on 07/06/19 in TXSD Page 7 of 12




   5.6. Defendants did not pay Plaintiff time-and-one-half his regular rate of pay for the

       hours that Plaintiff worked over 40 hours a week.

   5.7. Defendants improperly misclassified Plaintiff as an independent contractor.

   5.8. Plaintiff was not an independent contractor but in fact was an employee of

       Defendants in part because:

      5.8.1. Defendants exercised total control over the work performed by Plaintiff;

      5.8.2. The relative investment of Defendants in the construction projects far

            outweighed the investment by Plaintiff;

      5.8.3. Plaintiff’s opportunity for profit or loss was determined by Defendants;

      5.8.4. The work consisted of manual labor thus the skill and initiative required

            in performing the job was minimal; and

      5.8.5. Plaintiff was hired on a permanent basis and not on a project by project

            basis.

   5.9. Defendants knowingly, willfully, and/or with reckless disregard carried out its

       illegal pattern and/or practice of failing to pay the minimum wage and/or

       overtime compensation with respect to Plaintiff.

6. Collective Action Allegations.

   6.1. Other employees have been victimized by this pattern, practice, and policy which

       are in willful violation of the FLSA. Other construction laborers were paid in the

       same manner as Plaintiff, i.e., treated as independent contractors and no

       overtime pay for hours worked in excess of 40 per workweek. The no time and

____________________________________________________________________________________
                               Plaintiff’s Original Complaint
                                           Page | 7
Case 4:19-cv-02435 Document 1 Filed on 07/06/19 in TXSD Page 8 of 12




       one-half payment policy of Defendants has been uniformly imposed on the

       putative Class Members.

   6.2. The putative Class Members performed job duties typically associated with non-

       exempt employees. Their duties were routine and did not require the exercise

       of independent judgment or discretion. Moreover, these employees regularly

       worked more than 40 hours in a workweek and were not paid one and one-half

       their regular rate of pay for hours worked in excess of 40 hours in a work week.

   6.3. Accordingly, the employees victimized by Defendants’ unlawful pattern and

       practices are similarly situated to Plaintiff in terms of job duties and pay

       provisions.

   6.4. Defendant’s failure to pay the overtime compensation at the rates required by

       the FLSA from generally applicable policies or practices and do not depend on

       the personal circumstances of the putative Class Members. Thus, Plaintiff’s

       experience is typical of the experience of the putative Class Members.

   6.5. The specific job titles, precise job requirements or job locations of the various

       Class Members do not prevent collective treatment.            All putative Class

       Members, regardless of their work location, precise job requirements or rates of

       pay, are entitled to be paid the minimum wage and/or overtime compensation

       for hours worked in excess of 40 hours per week. Although the issue of damages

       may be individual in character, there is no detraction from the common nucleus




____________________________________________________________________________________
                               Plaintiff’s Original Complaint
                                           Page | 8
 Case 4:19-cv-02435 Document 1 Filed on 07/06/19 in TXSD Page 9 of 12




       of liability facts. The questions of law and fact are common to Plaintiff and the

       putative Class Members.

   6.6. Accordingly, the class of similarly situated plaintiffs is properly defined as:

      6.6.1. All hourly-paid construction laborers (regardless of actual job title)
           who worked for ACH within the last three years who were paid as
           independent contractors and who worked in excess of 40 hours in one
           or more workweeks and were not compensated at one and one-half
           times their regular rate of pay for all hours worked in excess of 40 hours
           in one or more workweeks.

   6.7. Plaintiff brings this action on behalf of similarly situated employees.

   6.8. As a collective action, Plaintiff seeks this Court's appointment and\or

       designation as representative of a group of similarly situated individuals as

       defined herein.

7. Cause of Action: Failure to Pay Wages in Accordance with the Fair Labor
   Standards Act.


   7.1. Each and every allegation contained in the foregoing paragraphs 1-6, inclusive, is

       re-alleged as if fully rewritten herein.

   7.2. During the relevant period, Defendants have violated Section 7 of the FLSA, 29

       U.S.C. §§ 207 and 215(a)(2), by employing employees in an enterprise engaged

       in commerce or in the production of goods for commerce within the meaning of

       the FLSA as aforesaid, without compensating such employees for their work in

       excess of forty hours per week at rates no less than one-and-a-half times the

       regular rates for which they were employed.



____________________________________________________________________________________
                               Plaintiff’s Original Complaint
                                           Page | 9
Case 4:19-cv-02435 Document 1 Filed on 07/06/19 in TXSD Page 10 of 12




   7.3. Defendants knowingly, willfully, or with reckless disregard carried out their

       illegal pattern or practice of failing to pay the minimum wage and/or overtime

       compensation with respect to Plaintiff. Defendants were aware of the

       requirements of the FLSA but choose to ignore them to put profits before the

       law.

   7.4. Defendants did not act in good faith and/or have reasonable grounds for a belief

       that their actions did not violate the FLSA nor did they act in reliance upon any

       of the following in formulating their pay practices: (a) case law; (b) the FLSA, 29

       U.S.C. § 201, et seq.; (c) Department of Labor Wage & Hour Opinion Letters;

       or (d) the Code of Federal Regulations.

8. Jury Demand.

   8.1. Plaintiff demands a trial by jury herein.

9. Relief Sought.

   9.1. Wherefore, Plaintiff, individually and on behalf of the Class Members,

       respectfully requests that this Court grant the following relief for the time period

       beginning three years prior to the date of the filing of this suit and continuing to

       the date of trial:

      9.1.1. Designation of this action as a collective action on behalf of the Plaintiff and
             Class Members and promptly issue a notice pursuant to 29 U.S.C. § 216(b)
             to all similarly situated individuals, appraising them of the pendency of this
             action and permitting them to assert timely FLSA claims in this action by
             filing individual consents to participate in the suit pursuant to 29 U.S.C.
             §216(b);


____________________________________________________________________________________
                               Plaintiff’s Original Complaint
                                           Page | 10
Case 4:19-cv-02435 Document 1 Filed on 07/06/19 in TXSD Page 11 of 12




      9.1.2. An order requiring Defendant to turn over to Plaintiff, at Defendant’s
            expense, a detailed investigative accounting for the number of overtime-
            eligible hours actually worked by the Plaintiff and all the Class Members;

      9.1.3. A declaratory judgment that the practices complained of herein are
            unlawful under the FLSA;

      9.1.4. A finding that Defendant’s actions are willful under the FLSA;

      9.1.5. An award of unpaid wages for overtime compensation due under the
            FLSA and continuing until the time of trial;

      9.1.6. An award of liquidated damages as a result of the Defendant’s failure to
            pay overtime compensation pursuant to the FLSA and continuing until the
            time of trial;

      9.1.7. An award of prejudgment and post judgment interest;

      9.1.8. An award of costs and expenses of this action together with reasonable
            attorneys' fees and expert witness fees;

      9.1.9. Incentive awards for the lead Plaintiff(s);

      9.1.10. Leave to add additional plaintiffs by motion, the filing of written consents,
            or any other method approved by the Court;

      9.1.11. Equitably tolling of the statute of limitations for the Class Members
            effective the date of the filing of this Complaint; and

      9.1.12. Such other and further relief as this Court deems just and proper.




____________________________________________________________________________________
                               Plaintiff’s Original Complaint
                                           Page | 11
Case 4:19-cv-02435 Document 1 Filed on 07/06/19 in TXSD Page 12 of 12




                                     Respectfully submitted,

                                     By:    /s/ Chris R. Miltenberger
                                           Chris R. Miltenberger
                                           Texas Bar Number: 14171200


                                     Attorney -in-Charge

                                     The Law Office of          Chris    R.
                                     Miltenberger, PLLC

                                     1360 N. White Chapel, Suite 200
                                     Southlake, Texas 76092-4322
                                     817-416-5060 (office)
                                     817-416-5062 (fax)
                                     chris@crmlawpractice.com

                                     Attorney for Plaintiff




____________________________________________________________________________________
                               Plaintiff’s Original Complaint
                                           Page | 12
